Dwyer, A.C.J.
¶32 (dissenting) — The majority opinion understandably relies on the decision in Kelso School District No. 453 v. Howell, 27 Wn. App. 698, 621 P.2d 162 (1980), for the proposition that the Federal Way School District is entitled to seek judicial review of the administrative decision herein by means of a statutory writ of *235review. Because I believe the Kelso14 case to have been wrongly decided, because the majority logically applies the Kelso decision so as to reach an unfair and absurd result as to a teacher’s entitlement to an award of attorney fees in disputes of this type, and because all of this arises in the context of a moot case, I dissent.
I
¶33 Precedent of this court should be overruled only when it is both incorrect and harmful. State v. Stalker, 152 Wn. App. 805, 811-12, 219 P.3d 722 (2009). This test is met with regard to the Kelso decision.
¶34 School districts are inventions of the legislature. As stated several decades ago by our Supreme Court:
School districts are municipal or quasi-municipal corporations. They are created by the legislature and can exercise only such powers as the legislature has granted in express words, or those necessary or fairly implied in, or incident to, powers expressly granted or those essential to the declared objects and purposes of such district.
Noe v. Edmonds Sch. Dist. No. 15, 83 Wn.2d 97, 103, 515 P.2d 977 (1973) (citations omitted). As the majority opinion readily admits, the legislature has specifically allowed a teacher to seek judicial review of a hearing officer’s decision in a dispute of this type while simultaneously declining to authorize a school district to do so. RCW 28A.405.320. Unquestionably, the legislature’s will was that school districts not have the right to seek review in superior court in cases of this type.
¶35 Notwithstanding this clear legislative policy decision, the Kelso court held that school districts could seek judicial relief by means of a statutory writ of certiorari. Kelso, 27 Wn. App. at 701. In so holding, the court focused *236solely on the nature of the underlying administrative proceeding, which it noted was “quasi-judicial in nature,” Kelso, 27 Wn. App. at 701, but did not analyze the question in light of the nature of the party seeking review. Simply put, the Kelso court did not confront the true issue presented: was granting a right to judicial review to the school district, in the face of a plain, clear legislative determination to the contrary, an improper affront to the powers and prerogatives of the legislature?
¶36 This was most unfortunate because clear Supreme Court precedent leading to a contrary conclusion had long been extant at the time of the Kelso decision.
¶37 In State ex rel. Bates v. Board of Industrial Insurance Appeals, 51 Wn.2d 125, 316 P.2d 467 (1957), the Supreme Court addressed a similar situation. In that case, the Department of Labor and Industries sought judicial review of an Industrial Appeals Board decision by means of a writ of certiorari, notwithstanding a provision of the Industrial Insurance Act, Title 51 RCW, providing that the department had no right to appeal to the superior court from a decision of the board. The Supreme Court determined that review by writ was not available to the department:
Since the legislature saw fit ... to withhold from the department any right to appeal from the decisions of the board, it follows that, in the absence of some legislative expression indicating a contrary intention, the superior court had no jurisdiction to entertain and grant an application for certiorari which would, in effect, permit the department to do precisely what the legislature has said it may not do, to wit, obtain a review of the board’s decision by the superior court.
Bates, 51 Wn.2d at 131.
¶38 In reaching its contrary conclusion, the Court of Appeals’ decision in Kelso did not discuss the Supreme Court’s decision in Bates. Similarly, no later appellate court decision relying on the authority oí Kelso has discussed the holding in Bates.
*237¶39 The Supreme Court stated the law in Bates 23 years prior to the Kelso decision. In light of the Bates holding, Kelso was improperly decided.
II
¶40 One harmful effect of the Kelso decision, of course, is that it stands as an affront to the legislature. A second harmful effect also manifests itself in the majority opinion: applying Kelso leads to unfair, absurd results. These results, unfortunately, also stand in contravention to the legislature’s will.
¶41 In discussing Vinson’s request for an award of attorney fees, the majority reaches an absurd conclusion. Had Vinson lost at the administrative hearing and appealed pursuant to RCW 28A.405.320, he would be entitled to an award of attorney fees in the event that he prevailed on appeal. Such a result was provided for by the legislature.
¶42 In this case, however, Vinson won at the administrative hearing. The district — not Vinson — initiated judicial review. According to the majority opinion, under these circumstances, a prevailing teacher can never qualify for an award of attorney fees. See majority at 231 n.10. Thus, the majority concludes that the legislature’s will is to allow an award of attorney fees to a teacher who loses at the administrative level but prevails in court but to deny such an award to a teacher who prevails both at the administrative level and in court. Having started with a false premise (that the legislature wants school districts to avail themselves of writs of review), the majority arrives unerringly at this absurd conclusion. The continuing harm of the wrongly decided Kelso decision is manifest.
III
¶43 My disaffection with the majority opinion becomes complete when I observe that this case is moot.
¶44 After the parties submitted their briefing, Vinson withdrew his request for relief. Therefore, the requirement *238of RCW 7.16.120(3), that the rights of the district have been violated to its prejudice, cannot be met. There is no ongoing dispute. There is no true prejudice to the district.
¶45 The district’s claim that, in other litigation, it maybe collaterally estopped from defending the propriety of Vinson’s discharge is unavailing. We have previously held that “[e]ven though an issue was essential to the judgment, was actually litigated, and was embodied in a valid final judgment, we will not deny a party the chance to litigate the issue if it was statutorily denied an opportunity to appeal.” State Farm Mut. Auto. Ins. Co. v. Avery, 114 Wn. App. 299, 309, 57 P.3d 300 (2002). Here, Vinson deprived the case of its controversy, rendering the district unable to obtain complete appellate review. Collateral estoppel would not apply in later litigation. The district is not prejudiced by the administrative decision. The case is moot.
IV
¶46 Because the district should not be allowed to obtain review by statutory writ, because allowing the district to do so distorts the legislature’s will with regard to attorney fee awards in cases of this type, and because this case is moot, I respectfully dissent.
Review granted at 168 Wn.2d 1039 (2010).

 The Kelso decision was followed (without discussion) in Coupeville School District No. 204 v. Vivian, 36 Wn. App. 728, 677 P.2d 192 (1984), cited by the majority. Majority at 226 n.5.